
	
		II
		Calendar No. 348
		111th CONGRESS
		2d Session
		S. 3031
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 24, 2010
			Mr. Leahy (for himself,
			 Mr. Grassley, Mr. Schumer, and Mrs.
			 Gillibrand) introduced the following bill; which was read twice and
			 referred to the
			 Committee on the
			 Judiciary
		
		
			April 15, 2010
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To authorize Drug Free Communities
		  enhancement grants to address major emerging drug issues or local drug
		  crises.
	
	
		1.Short titleThis Act may be cited as the
			 Drug Free Communities Enhancement Act
			 of 2010.
		2.FindingsCongress finds the following:
			(1)The epidemiology of drug use indicates that
			 emerging drug trends increase over a short period of time and tend to cluster
			 in discrete geographic areas. Historical evidence shows that emerging local
			 drug issues and crises can be stopped or mitigated before they spread to other
			 areas, if they are identified quickly and addressed in a comprehensive
			 multi-sector manner.
			(2)Federal investments in drug prevention
			 should not be solely based on national data and trends, but must be flexible
			 enough to address emerging local problems and local drug crises before they
			 become national trends.
			(3)Successful drug prevention must be based on
			 local data and involve multiple community sectors in planning and implementing
			 specifically targeted strategies that respond to the unique drug problems of
			 the community.
			(4)Data and outcomes show that effective
			 community coalitions can markedly reduce local drug use rates for drugs such as
			 marijuana and inhalants among school-aged youth.
			(5)Community coalitions are singularly
			 situated to deal with emerging drug issues and local drug crises, such as
			 methamphetamine, cheese (a mixture of black tar heroin and Tylenol PM), and
			 prescription and non-prescription drug abuse because the community coalitions
			 are organized, data driven, and take a comprehensive, multi-sector approach to
			 solving and addressing locally identified drug problems.
			(6)Providing enhancement grants to coalitions
			 to address emerging local drug issues or local drug crises is a cost effective
			 way to deal with these drug issues. This approach builds on existing
			 infrastructures with proven results that include all of the relevant community
			 sectors needed to comprehensively address specific emerging drug issues and
			 crises, and guards against using Federal funding to create duplicative
			 community based infrastructures for substance abuse prevention.
			3.Community-based coalition enhancement
			 grants to address emerging drug issues or local drug crises
			(a)DefinitionsIn this section—
				(1)the term Director means the
			 Director of the Office of National Drug Control Policy;
				(2)the term drug means—
					(A)a substance listed on schedule I, II, III,
			 IV, or V of section 202 of the Controlled Substances Act (21 U.S.C.
			 812(c));
					(B)inhalants;
					(C)if used in a manner that is illegal, a
			 prescription or over the counter drug or medicine; and
					(D)another mind altering substance with the
			 potential for abuse, as determined by the Director, not listed on a schedule of
			 section 202(c) of the Controlled Substance Act (21 U.S.C. 812(c));
					(3)the term emerging local drug
			 issue means, with respect to the area served by an eligible entity, a
			 sudden increase in the use or abuse of a particular drug in the community, as
			 documented by local data;
				(4)the term local drug crisis
			 means, with respect to the area served by an eligible entity, the use of a
			 specific drug in the area at levels that are significantly higher than the
			 national average, over a sustained period of time, as documented by local data;
			 and
				(5)the term eligible entity means
			 an organization that—
					(A)is receiving or has received a grant under
			 chapter 2 of title I of the National Narcotics Leadership Act of 1988 (21
			 U.S.C. 1521 et seq.) (commonly known as the Drug-Free Communities Act of 1997);
			 and
					(B)has documented, using local data—
						(i)for an emerging local drug issue—
							(I)rates of drug use and abuse above the
			 national average, as determined by the Director (including appropriate
			 consideration of the Monitoring of the Future Survey published by the
			 Department of Health and Human Services), for comparable time periods;
			 or
							(II)if national data is not available, at the
			 discretion of the Director, high rates of drug use or abuse based solely on
			 valid local data; or
							(ii)for a local drug crisis—
							(I)rates of use and abuse for a specific drug
			 at levels that are significantly higher than the national average, as
			 determined by the Director (including appropriate consideration of the
			 Monitoring of the Future Survey published by the Department of Health and Human
			 Services and the National Survey on Drug Use and Health by the Substance Abuse
			 and Mental Health Service Administration); and
							(II)rates of use and abuse for a specific drug
			 that continue over a sustained period of time, as determined by the
			 Director.
							(b)Authorization of programThe Director may make enhancement grants to
			 eligible entities to implement comprehensive community-wide strategies that
			 address emerging local drug issues or local drug crises within the area served
			 by the eligible entity.
			(c)Application
				(1)In generalAn eligible entity desiring an enhancement
			 grant under this section shall submit an application to the Director at such
			 time, in such manner, and accompanied by such information as the Director may
			 require.
				(2)CriteriaAs part of an application for a grant under
			 this section, the Director shall require an eligible entity to submit a
			 detailed, comprehensive, multi-sector plan for addressing the emerging local
			 drug issue or local drug crises within the area served by the eligible
			 entity.
				(d)Uses of fundsA grant under this section shall be used
			 to—
				(1)implement comprehensive, community-wide
			 prevention strategies to address an emerging local drug issue or drug crises in
			 the area served by an eligible entity, in accordance with the plan submitted
			 under subsection (c)(2); and
				(2)obtain specialized training and technical
			 assistance from the entity receiving a grant under section 4 of Public Law
			 107–82 (21 U.S.C. 1521 note).
				(e)Grant amounts
				(1)In generalThe total amount of grant funds awarded to
			 an eligible entity for a fiscal year may not exceed the amount of non-Federal
			 funds raised by the eligible entity, including in-kind contributions, for that
			 fiscal year.
				(2)Grant awardsA grant under this section shall—
					(A)be made for a period of not more than 4
			 years; and
					(B)be for not more than $75,000 per
			 year.
					(f)Supplement not supplantGrant funds provided under this section
			 shall be used to supplement, not supplant, Federal and non-Federal funds
			 available for carrying out the activities described in this section.
			(g)EvaluationA grant under this section shall be subject
			 to the same evaluation requirements and procedures as the evaluation
			 requirements and procedures imposed on the recipient of a grant under chapter 2
			 of title I of the National Narcotics Leadership Act of 1988 (21 U.S.C. 1521 et
			 seq.) (commonly known as the Drug-Free Communities Act of 1997).
			(h)Administrative expensesNot more than 5 percent of the amount
			 appropriated to carry out this section for any fiscal year may be used by the
			 Director for administrative expenses.
			(i)Authorization of
			 appropriationsThere are
			 authorized to be appropriated $5,000,000 for each of fiscal years 2011 through
			 2015 to carry out this section.
			
	
		1.Short titleThis Act may be cited as the
			 Drug Free Communities Enhancement Act
			 of 2010.
		2.FindingsCongress finds the following:
			(1)The epidemiology of drug use indicates that
			 emerging drug trends increase over a short period of time and tend to cluster
			 in discrete geographic areas. Historical evidence shows that emerging local
			 drug issues and crises can be stopped or mitigated before they spread to other
			 areas, if they are identified quickly and addressed in a comprehensive
			 multi-sector manner.
			(2)Federal investments in drug prevention
			 should not be solely based on national data and trends, but must be flexible
			 enough to address emerging local problems and local drug crises before they
			 become national trends.
			(3)Successful drug prevention must be based on
			 local data and involve multiple community sectors in planning and implementing
			 specifically targeted strategies that respond to the unique drug problems of
			 the community.
			(4)Data and outcomes show that effective
			 community coalitions can markedly reduce local drug use rates for drugs such as
			 marijuana and inhalants among school-aged youth.
			(5)Community coalitions are singularly
			 situated to deal with emerging drug issues and local drug crises, such as
			 methamphetamine, cheese (a mixture of black tar heroin and Tylenol PM), and
			 prescription and non-prescription drug abuse because the community coalitions
			 are organized, data driven, and take a comprehensive, multi-sector approach to
			 solving and addressing locally identified drug problems.
			(6)Providing enhancement grants to coalitions
			 to address emerging local drug issues or local drug crises is a cost effective
			 way to deal with these drug issues. This approach builds on existing
			 infrastructures with proven results that include all of the relevant community
			 sectors needed to comprehensively address specific emerging drug issues and
			 crises, and guards against using Federal funding to create duplicative
			 community based infrastructures for substance abuse prevention.
			3.Community-based coalition enhancement
			 grants to address emerging drug issues or local drug crises
			(a)DefinitionsIn this section—
				(1)the term Director means the
			 Director of the Office of National Drug Control Policy;
				(2)the term drug means—
					(A)a substance listed on schedule I, II, III,
			 IV, or V of section 202(c) of the Controlled Substances Act (21 U.S.C.
			 812(c));
					(B)inhalants;
					(C)if used in a manner that is illegal, a
			 prescription or over the counter drug or medicine; and
					(D)another mind altering substance with the
			 potential for abuse, as determined by the Director, not listed on a schedule of
			 section 202(c) of the Controlled Substance Act (21 U.S.C. 812(c));
					(3)the term eligible entity means
			 an organization that—
					(A)is receiving or has received a grant under
			 chapter 2 of title I of the National Narcotics Leadership Act of 1988 (21
			 U.S.C. 1521 et seq.) (commonly known as the Drug-Free Communities Act of 1997);
			 and
					(B)has documented, using local data—
						(i)for an emerging local drug issue—
							(I)rates of drug use and abuse above the
			 national average, as determined by the Director (including appropriate
			 consideration of the Monitoring of the Future Survey published by the
			 Department of Health and Human Services), for comparable time periods;
			 or
							(II)if national data is not available, at the
			 discretion of the Director, high rates of drug use or abuse based solely on
			 valid local data; or
							(ii)for a local drug crisis—
							(I)rates of use and abuse for a specific drug
			 at levels that are significantly higher than the national average, as
			 determined by the Director (including appropriate consideration of the
			 Monitoring of the Future Survey published by the Department of Health and Human
			 Services and the National Survey on Drug Use and Health by the Substance Abuse
			 and Mental Health Service Administration); and
							(II)rates of use and abuse for a specific drug
			 that continue over a sustained period of time, as determined by the
			 Director;
							(4)the term emerging local drug
			 issue means, with respect to the area served by an eligible entity, a
			 sudden increase in the use or abuse of a particular drug in the community, as
			 documented by local data; and
				(5)the term local drug crisis
			 means, with respect to the area served by an eligible entity, the use of a
			 specific drug in the area at levels that are significantly higher than the
			 national average, over a sustained period of time, as documented by local
			 data.
				(b)Authorization of programThe Director may make enhancement grants to
			 eligible entities to implement comprehensive community-wide strategies that
			 address emerging local drug issues or local drug crises within the area served
			 by the eligible entity.
			(c)Application
				(1)In generalAn eligible entity desiring an enhancement
			 grant under this section shall submit an application to the Director at such
			 time, in such manner, and accompanied by such information as the Director may
			 require.
				(2)CriteriaAs part of an application for a grant under
			 this section, the Director shall require an eligible entity to submit a
			 detailed, comprehensive, multi-sector plan for addressing the emerging local
			 drug issue or local drug crisis within the area served by the eligible
			 entity.
				(3)Disclosure of other
			 fundingAn application for a grant under this section shall
			 disclose—
					(A)the amount of Federal
			 funds and non-Federal funds received by the eligible entity for a purpose
			 described in this section during the 1-year period ending on the date of the
			 application; and
					(B)any Federal grant or
			 non-Federal grant for a purpose described in this section for which the
			 eligible entity has an application pending.
					(d)Uses of fundsA grant under this section shall be used
			 to—
				(1)implement comprehensive, community-wide
			 prevention strategies to address an emerging local drug issue or drug crisis in
			 the area served by an eligible entity, in accordance with the plan submitted
			 under subsection (c)(2); and
				(2)obtain specialized training and technical
			 assistance from the entity receiving a grant under section 4 of Public Law
			 107–82 (21 U.S.C. 1521 note).
				(e)Grant amounts and administration
				(1)Federal shareThe Federal share of the cost of an
			 activity carried out using a grant under this section shall be not more than 50
			 percent.
				(2)Grant awardsA grant under this section shall—
					(A)be made for a period of not more than 4
			 years; and
					(B)be for not more than $75,000 per
			 year.
					(3)Rescinding of
			 grantsIf the Director determines at any time during the period
			 of a grant under this section that an eligible entity has intentionally used
			 the grant in violation of the purposes, uses, or requirements under this
			 section or otherwise wasted, committed fraud relating to, or abused funds
			 received under the grant, the Director shall rescind the grant.
				(f)Supplement not supplantGrant funds provided under this section
			 shall be used to supplement, not supplant, Federal and non-Federal funds
			 available for carrying out the activities described in this section.
			(g)Reporting
				(1)Director’s report to
			 CongressNot later than December 31 of each calendar year in
			 which a grant is made under this section, the Director shall submit to the
			 Committee on the Judiciary of the Senate and the Committee on the Judiciary of
			 the House of Representatives a comprehensive annual report that, for the
			 calendar year—
					(A)provides the name and
			 location of, and amount of the grant made to, each eligible entity that
			 receives a grant under this section;
					(B)details how each eligible
			 entity used funds from a grant under this section and whether the use of funds
			 complies with this section;
					(C)incorporates, reviews,
			 and evaluates the reports required to be submitted by eligible entities under
			 paragraph (2); and
					(D)reviews the internal
			 controls used by the Director to prevent waste, fraud, and abuse of funds by
			 eligible entities and any Federal employee in any office of the Office of
			 National Drug Control Policy that administers grants made under this
			 section.
					(2)Eligible entity reports
			 to the DirectorNot later than such date of each calendar year as
			 the Director shall establish, each eligible entity receiving a grant under this
			 section shall submit to the Director a comprehensive annual report regarding
			 the grant that, for the calendar year—
					(A)describes the proposed
			 multi-sector plan for addressing the emerging local drug issue or local drug
			 crisis required under subsection (c)(2);
					(B)provides the amount of
			 each grant received by the eligible entity under this section;
					(C)details how the eligible
			 entity has used the grant under this section to accomplish the goals of the
			 plan described in subparagraph (A);
					(D)provides the amount of
			 non-Federal funds used in accordance with subsections (e) and (f);
					(E)discloses—
						(i)the amount of Federal
			 funds and non-Federal funds received by the eligible entity for a purpose
			 described in this section during the calendar year; and
						(ii)any Federal grant or
			 non-Federal grant for a purpose described in this section for which the
			 eligible entity submitted an application during the calendar year; and
						(F)provides any other
			 information the Director may require.
					(3)No duplication of
			 reportingThis subsection shall not require an eligible entity to
			 duplicate any reporting required under chapter 2 of title I of the National
			 Narcotics Leadership Act of 1988 (21 U.S.C. 1521 et seq.) (commonly known as
			 the Drug-Free Communities Act of 1997).
				(h)Auditing
				(1)In
			 generalBeginning in fiscal year 2011, and each fiscal year
			 thereafter, the Comptroller General of the United States shall conduct an audit
			 of not less than 10 percent of the eligible entities receiving a grant under
			 this section during the fiscal year to prevent waste, fraud, and abuse of funds
			 by eligible entities.
				(2)Mandatory
			 exclusionAn eligible entity receiving a grant under this section
			 that has an unresolved audit finding under an audit under paragraph (1) shall
			 not be eligible to receive funds under a grant under this section for the first
			 fiscal year beginning after the date of the completion of the audit.
				(i)Administration
				(1)ContractingThe Director may
			 employ any necessary staff and may enter into contracts or agreements with
			 national drug control agencies, including interagency agreements to delegate
			 authority for the execution of grants and for such other activities necessary
			 to carry out this section.
				(2)Administrative
			 expenses
					(A)LimitationThe
			 Director may use not more than 3 percent of the amount appropriated to carry
			 out this section for administrative costs associated with the responsibilities
			 of the Director under this section.
					(B)Other
			 agenciesAn agency entering into a contract or agreement to carry
			 out the grant program under this section may use not more than 5 percent of the
			 amount appropriated to carry out this section for administrative costs
			 associated with carrying out the program.
					(j)Authorization of
			 appropriationsThere are
			 authorized to be appropriated $5,000,000 for each of fiscal years 2011 through
			 2015 to carry out this section.
			
	
		April 15, 2010
		Reported with an amendment
	
